DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Amendment and Response to Non-Final Office Action (“Amendment/Response”) filed on 17 February 2022.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1-8 constitutes a machine under 35 USC 101, the “non-transitory computer readable storage medium” of claims 9-15 constitutes a manufacture under the statute, and the “method” of claims 16-20 constitutes a process under the statute. Accordingly, claims 1-20 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment/Response as an example, the claim recites the following abstract idea limitations:
“Identify, from unstructured responses to” a “survey question, indicators referenced within the unstructured responses of a set of impact factors corresponding to an entity associated with the” “survey question, the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity.”
“Generate a set of impact-factor scores for the set of impact factors corresponding to the entity, the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity, an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target.”
“Determine impact-factor rankings for the set of impact factors based on the set of impact-factor scores and a relative performance of the entity indicating performance of the entity relative to at least one other entity for the set of impact factors.”
“Provide, for display” “an” “impact-factor indicator representing a suggested impact factor from among the set of impact factors based on the impact-factor rankings.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations (see, e.g., the claimed “generate a set of impact-factor scores” and/or “determine impact-factor rankings”), and thus, the limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as managing personal behavior or relationships or interactions between people, including following instructions for generating, determining, and providing various metrics, and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “identify” step), evaluation (see, e.g., the claimed “generate” step), and/or judgment (see, e.g., the claimed “determine” step), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment/Response as an example, the claim recites the following additional element limitations:
“A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” perform the steps in the listing above.
The claimed “survey question” is an “electronic” one.
The claimed “display” is “on a client device.”
The claimed “impact-factor indicator” is “interactive.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and/or selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, which courts have found to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome (see MPEP 2106.05(f)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and/or requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); mere data gathering in the form of obtaining information about transactions using the Internet to verify credit card transactions and consulting and updating an activity log, and selecting a particular data source or type of data to be manipulated in the form of selecting information, based on types of information and availability of information in a particular environment, for collection, analysis, and display, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 9 and 16, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 9 and 16 as patent ineligible. It should be noted that, to the extent claims 9 and 16 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. As a result, claims 9 and 16 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 2-8, 10-15, and 17-20 depend from one of independent claims 1, 9, and 16. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 2-8, 10-15, and 17-20 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,248,648 B1 to Thomas et al. (“Thomas”), in view of U.S. Pat. App. Pub. No. 2020/0234208 A1 to Childress (“Childress”), further in view of U.S. Pat. App. Pub. No. 2019/0179834 A1 to Chandna et al. (“Chandna”), and further in view of U.S. Pat. App. Pub. No. 2018/0357579 A1 to Joi et al. (“Joi”).
Regarding claim 1, Thomas teaches the following limitations:
“A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” perform steps listed below. Thomas teaches, in col. 14, ll. 3-11, “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” FIG. 1 of Thomas shows an assembly that reads on the claimed “system.” The computer processor, computer-readable medium, and computer program product in Thomas read on the claimed “at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” perform processes.
“A set of impact factors corresponding to an entity associated with the electronic survey question, the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity.” Thomas teaches, in col. 3, ll. 39-44, “the online system 100 configures a user interface for presenting to the user 115 via the client application 125. The user interface presents one or more widgets that allow a user to enter comments, for example, a text box. The comments may be specified as natural language sentences.” Thomas teaches, in col. 3, ll. 58 to 66, “The comment analysis module 150 analyzes comments 130 and associates the comments with additional information that is not explicitly provided by the user providing the comment. For example, the comment analysis module 150 may associate a comment from a user is associated with a question presented to the user. As another example, the comment analysis module 150 determines whether a comment 130 is a prescriptive comment 160. A prescriptive comment is a comment that specifies an actionable item.” Thomas teaches, in col. 5, ll. 2-4, “The measure of satisfaction is visualized using widgets 210. The user interface 200 presents information 220 describing comments received from the users. The user interface 200 presents information 220 describing questions presented to the users and information 230 describing comments received from the users. The user interface 200 presents reports 240 based on the results of the surveys, for example, distribution of various types of statistics across various departments of the organization.” The report elements associated with “Team,” “Prospects,” “Feedback,” etc., under the “Scores” section, in FIG. 2 of Thomas, read on the claimed “set of impact factors.” The relationship between the report elements and the organization, in Thomas, reads on the claimed “impact factors corresponding to an entity.” The relationship between the “Scores” elements, the user comments, and the questions presented to users, in Thomas, reads on the claimed “entity associated with the electronic survey question.” The relationship between the “Scores” section, the widgets, and the measure of satisfaction, in Thomas, reads on the claimed “the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity ,” wherein the measure of satisfaction, in Thomas, reads on the claimed “target.” Additionally or alternatively, the “eSat” measure, in FIG. 2 of Thomas, reads on the claimed “target.”
“Generate a set of impact-factor scores for the set of impact factors corresponding to the entity, the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity, an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target.” Establishing numerical values for the widgets and report elements, in FIG. 2 of Thomas, reads on the claimed “generate a set of impact-factor scores for the set of impact factors corresponding to the entity.” The relationship between the values for the widgets and report elements, and the measure of satisfaction or eSat (see immediately preceding bullet point), in Thomas, reads on the claimed “the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity.” The contributions of the values for the widgets and report elements, to the measure of satisfaction or eSat, in Thomas, reads on the claimed “an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target,” wherein the magnitude of a value is indicative of the claimed “strength of a relationship.”
“Determine impact-factor” listings “for the set of impact factors based on the set of impact-factor scores and a relative performance of the entity” “for the set of impact factors.” Establishing the listing of report elements, like “Team,” “Prospects,” etc., in FIG. 2 of Thomas, reads on the claimed “determine impact-factor” listings “for the set of impact factors based on the set of impact-factor scores and a relative performance of the entity” “for the set of impact factors.” The values on the right sides of the bars of the report elements, indicative of the point changes for the report elements, in FIG. 2 of Thomas, read on the claimed “relative performance of the entity.”
“Provide, for display on a client device, an interactive impact-factor indicator representing” an “impact factor from among the set of impact factors.” Providing the bell notification icon associated with the service widget at the top of FIG. 2 of Thomas reads on the claimed “provide, for display on a client device, an interactive impact-factor indicator representing” an “impact factor from among the set of impact factors based on the impact-factor rankings.”
Childress teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Thomas:
“Identify, from unstructured responses to an electronic survey question, indicators referenced within the unstructured responses.” Thomas teaches, in col. 5, ll. 19 and 20, when describing FIG. 3, “The user interface 300 presents snippets 330 from various comments selected by the user.” Thomas teaches, in FIG. 3, “Keywords” in a word cloud, wherein at least some of the keywords are extracted from the comment snippets. See, for example, the phrase “team multiple times” in the “Snippets” and the phrase “team multiple time” in the “Keywords,” in FIG. 3 of Thomas. The identifying of keywords from the comment snippets, in Thomas, reads on the claimed “identify, from unstructured responses to an electronic survey question, indicators referenced within the unstructured responses.” Although the examiner contends that the relationship between the keywords word cloud and the text of the comment snippets is evident, in Thomas, the examiner acknowledges that Thomas does not appear to explicitly teach how the words in the keywords word cloud are generated. Childress teaches, in para. [0055], “Further, the survey may include plain text fields for employees to provide additional comments and the like. The plain text results may be summarized with a list of comments and/or word cloud.” The plain text results, in Childress, read on the claimed “unstructured responses.” The word cloud based on the plain text results, in Childress, reads on the claimed “indicators referenced within the unstructured responses.”
Childress describes a “survey management tool” (see abstract), similar to the claimed invention and to Thomas. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have generated the keywords word cloud from the comment snippets, in Thomas, in the same way the plain text results are summarized with the word cloud, in Childress, as the additional data facilitates the determination of employee sentiment, as taught by Childress (see para. [0039]).
Chandna teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Thomas and Childress:
The claimed “indicators” being of the “set of impact factors.” Thomas shows, in FIG. 3, “Keywords” in a word cloud matching report elements under the “Scores” section, in FIG. 2 of Thomas. See, for example, “feedback” in the word cloud and “Feedback” in the listing of report elements; also see “team” in the comment snippets and the word cloud, and “Team” in the listing of report elements. The relationship between the words in the comment snippets, keywords word cloud, and the report elements, in Thomas, reads on the claimed “indicators” “of a set of impact factors.” Although the examiner contends that the relationship between the comment snippets, keywords word cloud, and the report elements is evident, in Thomas, the examiner acknowledges that Thomas does not appear to explicitly teach the report elements being generated based on the words in the comment snippets and the keywords word cloud. Chandna teaches, in para. [0052], “The input unit (20) is configured to receive employee input. The employee input can be in the form of text.” Chandna teaches, in para. [0053], “The parser (25) is configured to cooperate with the input unit (20), to generate tokens based on the employee input.” Chandna teaches, in para. [0054], “The filter unit (30) is configured to cooperate with the database (15) and the parser (25) to filter out words, based on the pre-determined list of stop words and the tokens. The lexical analyser (35) is configured to cooperate with the database (15) and the filter unit (30) to extract keywords from the pre-determined list of keywords based on filtered words.” Chandna teaches, in para. [0055], “The identifier (40) is configured to cooperate with the lexical analyser (35) and the database (15) to identify the pre-determined keywords corresponding to each of the themes based on the extracted keywords.” Chandna teaches, in para. [0056], “The mapping unit (45) is configured to cooperate with the identifier (40) and the database (15) to search through the pre-determined group of themes using the identified keywords, and is further configured to map the identified keyword to at least one of the pre-determined group of themes.” Chandna teaches, in para. [0060], “The aggregator (50) includes a weightage unit (52) and a scoring unit (54). The weightage unit (52) provides a weightage score to each of the word present in the tokens based on the pre-determined weightage for each keyword.” Chandna teaches, in para. [0061], “The scoring unit (54) is configured to cooperate with the weightage unit (52) to compute the quantitative score for each of the mapped group of themes based on the weighted score.” Chandna teaches, in para. [0063], “The sentiments analyser (55) is configured to cooperate with the aggregator (50) to analyse employee sentiments, based on the quantitative score.” The relationship between keywords and themes, in Chandna reads on the claimed “indicators” “of a set of impact factors,” wherein the keywords read on the “indicators” and the themes read on the claimed “set of impact factors.”
Chandna describes, in its abstract, “mapping employees’ sentiments,” similar to the claimed invention and the combination of Thomas and Childress. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have related the report elements to the keywords word cloud and comment snippets, in Thomas, in the way that the keywords from user inputs are related to the themes, in Chandna, because doing so is a way to identify employee sentiments from employee inputs, as taught by Chandna (see paras. [0052] to [0063]).
Joi teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Thomas, Childress, and Chandna:
The listings being “rankings.” Thomas teaches, in FIG. 2, a “Sort by: Most Recent” function for sorting the report elements in the “Scores” section. Joi teaches alternative types of sorting. Joi teaches, in para. [0081], “The user interface 102 further provides options for ordering the response groupings on the display. In this embodiment, an ordering drop down menu 128 enables the user to select from one of several parameters 130 according to which the displayed response groupings are ordered. Each of these parameters or options can be understood as a different basis for determining the noteworthiness, noteworthiness score, or noteworthiness ranking of a response grouping.” FIG. 3 of Joi shows “Ordered by score” as an option. Ordering based on score, in Joi, reads on the claimed “rankings.”
The claimed “relative performance of the entity” being one “indicating performance of the entity relative to at least one other entity.” Thomas teaches, in FIG. 2, comparing scores to benchmarks, as shown by the “Benchmark 65” indicator below the “eSat” in the upper left corner, and the “6 Scores Above Benchmark” and “2 Scores Below Benchmark” indicators towards the right. Thomas does not, however, appear to explicitly teach details about the benchmarks. Joi teaches, in para. [0055], “a more preferred approach is to obtain percentiles and logit scores from benchmark data. These numbers can be obtained in the same manner as discussed above, but using benchmark survey responses from other companies. For example, using the above approach, benchmark data from a similarly situated company (or companies) can be used to determine the percentiles and logit scores for each response option for each survey item.” Comparing scores to benchmark data from other companies, in Joi, reads on the claimed “relative performance of the entity indicating performance of the entity relative to at least one other entity.”
The claimed “interactive impact-factor indicator” representing “a suggested impact factor,” and being “based on the impact-factor rankings.” Arranging the report elements in the “Scores” section, in FIG. 2 of Thomas, by ordering (ranking) them according to their values, as taught by FIG. 3 of Joi, reads on the claimed “interactive impact-factor indicator representing a suggested impact factor” “based on the impact-factor rankings.” For example, a top-most bar-graph indicator, of the top-most report element, in FIG. 2 of Thomas, reads on the claimed “indicator representing a suggested impact factor” “based on the impact-factor rankings.”
Joi describes survey insight reporting (see title), similar to the claimed invention and to the combination of Thomas, Childress, and Chandna. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the displayed scores and related listings of the combination of Thomas, Childress, and Chandna, to include the ranking or order, and benchmarking, of Joi, to facilitate differentiation between data that is more noteworthy and data that is less noteworthy, as taught by Joi (see para. [0081]).
Regarding claim 3, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors by: determining, for each impact factor of the set of impact factors, a relative weight that controls for other impact factors of the set of impact factors; and generating the set of impact-factor scores for the set of impact factors based on the relative weights of the set of impact factors.” As explained above, Thomas teaches values for report elements in the “Scores” section of FIG. 2, wherein the values read on the “set of impact-factor scores,” and each of the report elements reads on the claimed “impact factor of the set of impact factors.” Further, Thomas also teaches “weighted aggregation or summation” in col. 8, l. 67 to col. 9, l. 1. Thomas does not appear to explicitly teach details about the weighted aggregation. Chanda teaches, in para. [0059], “The aggregator (50) is configured to cooperate with the mapping unit (45) and the database (15) to compute a weighted score for each of the identified keyword corresponding to the mapped group of themes using the pre-determined weightage, and is further configured to compute a quantitative score for each of the mapped group of themes based on the weighted score and the pre-determined set of scoring rules.” Chanda teaches, in para. [0060], “The aggregator (50) includes a weightage unit (52) and a scoring unit (54). The weightage unit (52) provides a weightage score to each of the word present in the tokens based on the pre-determined weightage for each keyword.” Chanda teaches, in para. [0061], “The scoring unit (54) is configured to cooperate with the weightage unit (52) to compute the quantitative score for each of the mapped group of themes based on the weighted score.” Determining weightage scores, in Chanda, when applied to the scoring in Thomas, reads on the claimed “determining, for each impact factor of the set of impact factors, a relative weight that controls for other impact factors of the set of impact factors.” Generating weighted scores based thereon, in Chandna, when applied to the scoring in Thomas, reads on the claimed “generating the set of impact-factor scores for the set of impact factors based on the relative weights of the set of impact factors.” The motivation for using the weights in Chandna, to differentiate between different keywords for purposes of determining employee sentiments, as taught by Chandna (see abstract).
Regarding claim 4, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to identify the indicators of the set of impact factors by: identifying an unstructured response of the unstructured responses comprising a textual response to the electronic survey question.” Thomas teaches, in col. 3, ll. 39-44, “the online system 100 configures a user interface for presenting to the user 115 via the client application 125. The user interface presents one or more widgets that allow a user to enter comments, for example, a text box. The comments may be specified as natural language sentences.” Thomas teaches, in col. 5, ll. 2-4, “The measure of satisfaction is visualized using widgets 210. The user interface 200 presents information 220 describing comments received from the users. The user interface 200 presents information 220 describing questions presented to the users and information 230 describing comments received from the users. The user interface 200 presents reports 240 based on the results of the surveys, for example, distribution of various types of statistics across various departments of the organization.” The analyzing of comments in the text box in Thomas reads on the claimed “identifying an unstructured response of the unstructured responses comprising a textual response to the electronic survey question.”
“Determining that the textual response comprises a word or a phrase indicating at least one impact factor of the set of impact factors.” The word “team” being in the comment snippets and keyword cloud in FIG. 3 of Thomas, and also in the report elements of the “Scores” section in FIG. 2 of Thomas, reads on the claimed “Determining that the textual response comprises a word or a phrase indicating at least one impact factor of the set of impact factors.” See also, the explanation in the rejection of claim 1 for combining the teachings of Thomas, Childress, and Chandna, related to the comment snippets, keyword cloud, and report elements. The same explanation and rationales applied in the rejection of claim 1 also apply to this rejection of claim 4.
Regarding claim 5, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to determine the impact-factor rankings by: generating a relative-performance score for the entity representing a comparison between a relative performance of the entity for an impact factor of the set of impact factors and relative performances of additional entities for the impact factor.” Thomas teaches, in FIG. 2, comparing scores to benchmarks, as shown by the “Benchmark 65” indicator below the “eSat” in the upper left corner, and the “6 Scores Above Benchmark” and “2 Scores Below Benchmark” indicators towards the right. Thomas does not, however, appear to explicitly teach details about the benchmarks. Joi teaches, in para. [0055], “a more preferred approach is to obtain percentiles and logit scores from benchmark data. These numbers can be obtained in the same manner as discussed above, but using benchmark survey responses from other companies. For example, using the above approach, benchmark data from a similarly situated company (or companies) can be used to determine the percentiles and logit scores for each response option for each survey item.” Determining percentiles based on benchmarks of other companies, in Joi, when implemented in the scoring processes of Thomas, reads on the claimed “generating a relative-performance score for the entity representing a comparison between a relative performance of the entity for an impact factor of the set of impact factors and relative performances of additional entities for the impact factor.” The rationales for combining the teachings of Thomas and Joi, with the teachings of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 5.
“Ranking the set of impact factors based in part on a combination of the impact-factor score for the impact factor corresponding to the entity and the relative-performance score for the entity.” The ordering shown in FIG. 3 of Joi reads on the claimed “ranking.” Ordering the report elements in FIG. 2 of Thomas, per the teachings Joi, wherein values for the report elements are based on scores and benchmarks, reads on the claimed “ranking the set of impact factors based in part on a combination of the impact-factor score for the impact factor corresponding to the entity and the relative-performance score for the entity.” The rationales for combining the teachings of Thomas and Joi, with the teachings of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 5.
Regarding claim 6, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device, an indication of a selection of a filter parameter.” Use of the “Sort by” function of FIG. 2 of Thomas and/or the “Filters” function of FIG. 3 of Thomas read(s) on the claimed “receive, from the client device, an indication of a selection of a filter parameter.”
“Based on the selection of the filter parameter, filter the set of impact factors according to a numeric or categorical characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.” Arranging information in the interface(s) of FIG. 2 and/or FIG. 3 of Thomas, based on inputs into the “Sort by” function of FIG. 2 and/or the “Filters” function of FIG. 3, reads on the claimed “based on the selection of the filter parameter, filter the set of impact factors according to a” “categorical characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors,” wherein, as explained above, data for populating the interfaces is derived from text comments in survey responses of Thomas.
“Provide, for display on the client device, a plurality of interactive impact-factor indicators corresponding to the filtered set of impact factors.” The listing of data elements in the interfaces of FIGS. 2 and 3 of Thomas reads on the limitation.
Regarding claim 7, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors by: receiving, from the client device, an indication of a selection of the interactive impact-factor indicator.” Inputs associated with the “Sort by” interface element in FIG. 2 of Thomas, and the “Filters” interface element in FIG. 3 of Thomas, read on the claimed “receiving, from the client device, an indication of a selection of the interactive impact-factor indicator.” Additionally or alternatively, receiving highlighting of an interface element, such as that for “Team” in FIG. 2, reads on the claimed “receiving, from the client device, an indication of a selection of the interactive impact-factor indicator.”
“Based on the selection of the interactive impact-factor indicator, tracking, for a period of time, an impact of the impact factor associated with the interactive impact-factor indicator relative to other impact factors of the set of impact factors.” The depiction of scores of multiple data elements in the scores report section of the interface in FIG. 2 of Thomas, resulting from a selection of “Most Recent” in the “Sort by” field, reads on the claimed “based on the selection of the interactive impact-factor indicator, tracking, for a period of time, an impact of the impact factor associated with the interactive impact-factor indicator relative to other impact factors of the set of impact factors,” wherein monitoring data to generate the various interface elements reads on the claimed “tracking, for a period of time, an impact of the impact factor” “relative to other impact factors.” Additionally or alternatively, the date-based tracking of the interface elements, such as that shown for the months of October to December for the “Team” interface element, in FIG. 2 of Thomas, reads on the claimed “tracking, for a period of time, an impact of the impact factor associated with the interactive impact-factor indicator relative to other impact factors of the set of impact factors.”
“Based on the impact of the impact factor relative to the other impact factors, updating an impact-factor score for the impact factor associated with the interactive impact-factor indicator.” Instances in Thomas, where there is feedback about teams in comment snippets in FIG. 3, and feedback and team report elements are listed in the “Scores” section in FIG. 2, the score value for feedback and the score value for team have an effect on each other. The effect reads on the claimed “impact of the impact factor relative to the other impact factors,” and any changes in values of the report elements due to the effect, reads on the claimed “updating an impact-factor score for the impact factor associated with the interactive impact-factor indicator.”
Regarding claims 9 and 11, while the claims are of different scope relative to claims 1 and 3, the claims recite limitations similar to the limitations recited by claims 1 and 3. As such, the rationales applied in the rejection of claims 1 and 3 also apply for purposes of rejecting claims 9 and 11. Claims 9 and 11 are, therefore, obvious in view of the combination of Thomas, Childress, Chandna, and Joi.
Regarding claim 12, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify the indicators of the set of impact factors by determining that a threshold number of the unstructured responses comprise an indication of at least one impact factor of the set of impact factors.” Thomas teaches, in col. 4, ll. 61-67, “FIG. 2 illustrates an exemplary user interface for displaying analysis of data describing employees of an organization, in accordance with an embodiment of the invention. The user interface 200 illustrated in FIG. 2 presents results of surveys presented to employees of an enterprise requesting feedback from the employees.” The generating of widgets and report elements shown in the interface depicted by FIG. 2 of Thomas reads on the claimed “identify the indicators of the set of impact factors.” The widgets and report elements of Thomas being based on contents of survey results (including text comments) reads on the claimed “by determining that a threshold number of the unstructured responses comprise an indication of at least one impact factor of the set of impact factors,” wherein an exemplary “threshold number” is the number one.
Regarding claim 14, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the impact-factor rankings for the set of impact factors by determining a relative performance of the entity for an impact factor from the set of impact factors relative to relative performances of a set of peers of the entity or relative to a maximum performance metric.” As explained above, the combination of Thomas, Childress, Chandna, and Joi, and in particular, Thomas and Joi, teaches elements that read on the claimed “determine the impact-factor rankings for the set of impact factors.” Note, for example, the multiple ways of ordering scores, shown in FIG. 3 of Joi. Thomas teaches, in FIG. 2, comparing scores to benchmarks, as shown by the “Benchmark 65” indicator below the “eSat” in the upper left corner, and the “6 Scores Above Benchmark” and “2 Scores Below Benchmark” indicators towards the right. Thomas does not, however, appear to explicitly teach details about the benchmarks, or ranking based thereon. Joi teaches, in para. [0055], “a more preferred approach is to obtain percentiles and logit scores from benchmark data. These numbers can be obtained in the same manner as discussed above, but using benchmark survey responses from other companies. For example, using the above approach, benchmark data from a similarly situated company (or companies) can be used to determine the percentiles and logit scores for each response option for each survey item.” The comparing of scores to benchmarks, in the combination of Thomas and Joi, reads on the claimed “determining a relative performance of the entity for an impact factor from the set of impact factors relative to relative performances of a set of peers of the entity or relative to a maximum performance metric.” The rationales for combining the teachings of Thomas and Joi, and those of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 14.
Regarding claim 15, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify, from additional unstructured responses to a plurality of electronic survey questions, indicators of additional impact factors corresponding to the entity, wherein the plurality of electronic survey questions are associated with the entity.” See the passages of Thomas in the rejection of claim 1. Continual operation of Thomas reads on the “additional” aspects of these limitations.
“Generate additional impact-factor scores for the additional impact factors.” Continual operation of Thomas reads on the “additional” aspects of these limitations.
“Determine rankings for the additional impact factors in connection with the impact-factor rankings for the set of impact factors and a relative performance of the entity for the additional impact factors.” See the passages of Thomas and Joi in the rejection of claim 1. Continual operation of Thomas, as modified by Joi, reads on the “additional” aspects of these limitations.
“Provide the interactive impact-factor indicator representing the suggested impact factor based on the rankings of the set of impact factors and the impact-factor rankings for the additional impact factors.” See the passages of Thomas and Joi in the rejection of claim 1. Continual operation of Thomas and Joi reads on the “additional” aspects of these limitations. The rationales for combining the teachings of Thomas and Joi, with the teachings of the other cited references, for the rejection of claim 1, also apply to this rejection of claim 15.
Regarding claims 16, 18, and 19, while the claims are of different scope relative to claims 1, 3, and 4, the claims recite limitations similar to the limitations recited by claims 1, 3, and 4. As such, the rationales applied in the rejection of claims 1, 3, and 4 also apply for purposes of rejecting claims 16, 18, and 19. Claims 16, 18, and 19 are, therefore, obvious in view of the combination of Thomas, Childress, Chandna, and Joi.
Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Childress, further in view of Chandna, further in view of Joi, and further in view of U.S. Pat. App. Pub. No. 2018/0240138 A1 to Le et al. (“Le”).
Regarding claim 2, the combination of Thomas, Childress, Chandna, and Joi teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors by determining, for an impact factor of the set of impact factors, a causal correlation between the impact factor and the target.” Thomas teaches, in col. 9, ll. 18-26, “the comment classifier 445 determines scores for an input comment, each score representing a strength of association of the comment with one of a plurality of categories. The score may represent a probability that the comment corresponds to that category. The scores for the plurality of categories add to 1.0 for a comment since each comment belongs to at least one of the plurality of categories. The comment classifier 445 associates the input comment with the category having the highest score.” The scoring in Thomas reads on the claimed “generate the set of impact-factor scores for the set of impact factors.” The scoring being based on the association between the comment data and the categories in Thomas reads on the claimed “by determining, for an impact factor of the set of impact factors, a causal correlation between the impact factor and the target.” Additionally or alternatively, Chandna teaches weighted scoring (see paras. [0059] and [0060]), wherein the weights read on the claimed “causal correlation,” and wherein the motivation for using the weights in Chandna, to differentiate between different keywords for purposes of determining employee sentiments, as taught by Chandna (see abstract).
Le teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Thomas, Childress, Chandna, and Joi:
The claimed “correlation” is “based on an R-squared coefficient for the impact factor and the target.” As explained above, the combination of Thomas, Childress, Chandna, and Joi already teaches elements that read on the claimed “impact factor and the target.” Le teaches, in para. [0210], “as shown in FIG. SD, the survey analysis system 104 calculates specific values ( e.g., P-value, effect size, confidence interval, sample size, R-Squared value, Line of Best Fit approximation, etc.) while performing the identified statistical tests.” The use of R-squared values in Le read on the claimed “based on an R-squared coefficient.”
Le teaches collecting survey information and presenting statistical results (see title, abstract), similar to the claimed invention and to the combination of Thomas, Childress, Chandna, and Joi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scoring processes of the combination of Thomas, Childress, Chandna, and Joi, to include the use of R-squared values as in Le, to improve statistical accuracy with respect to analyzing survey information, as taught by Le (see para. [0210], FIG. 8D, 8F, and 9D).
Regarding claims 10 and 17, while the claims are of different scope relative to claim 2, the claims recite limitations similar to the limitations recited by claim 2. As such, the rationales applied in the rejection of claim 2 also apply for purposes of rejecting claims 10 and 17. Claims 10 and 17 are, therefore, obvious in view of the combination of Thomas, Childress, Chandna, Joi, and Le.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Childress, further in view of Chandna, further in view of Joi, and further in view of U.S. Pat. App. Pub. No. 2020/0074310 A1 to Li et al. (“Li”).
Regarding claim 8, Li teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Thomas, Childress, Chandna, and Joi:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: determine one or more available actions for improving the relative performance of the entity for the suggested impact factor.” FIG. 8 of Li teaches “Recommendation: 1. Develop campaign including recycling program to conserve consumption” to address “Most likely root cause: 1. Increased consumption.” The recommendations in Li read on the claimed “actions for improving the relative performance of the entity,” and issues like consumption in Li read on the claimed “suggested impact factor.”
“Provide, for display on the client device, a recommended action of the one or more available actions.” See the immediately preceding bullet point and FIG. 8 of Li.
Li teaches generating reports based on surveys (see para. [0032]), similar to the claimed invention and to the combination of Thomas, Childress, Chandna, and Joi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the report information associated with the interfaces of the combination of Thomas, Childress, Chandna, and Joi, to include the listings of recommendations as in Li, to facilitate taking remedial actions to address issues, as taught by Li (see para. [0034]).
Regarding claim 20, Li teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Thomas, Childress, Chandna, and Joi:
“The computer-implemented method as recited in claim 16, further comprising: determining available actions for improving a relative performance of the entity for the suggested impact factor.” FIG. 8 of Li teaches “Recommendation: 1. Develop campaign including recycling program to conserve consumption” to address “Most likely root cause: 1. Increased consumption.” The recommendations in Li read on the claimed “actions for improving a relative performance of the entity,” and issues like consumption in Li read on the claimed “for the suggested impact factor.”
“Providing, for display on the client device, one or more recommended actions of the available actions.” See the immediately preceding bullet point and FIG. 8 of Li.
“Generating an action plan comprising at least one action of the one or more recommended actions.” See the immediately preceding bullet points and FIG. 8 of Li, wherein the generating and listing of ordered recommendations in the report of FIG. 8 reads on the claimed “generating an action plan.”
Li teaches generating reports based on surveys (see para. [0032]), similar to the claimed invention and to the combination of Thomas, Childress, Chandna, and Joi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information associated with the interfaces of the combination of Thomas, Childress, Chandna, and Joi, to include the listings of recommendations as in Li, to facilitate taking remedial actions to address issues, as taught by Li (see para. [0034]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Childress, further in view of Chandna, further in view of Joi, and further in view of U.S. Pat. App. Pub. No. 2011/0282712 A1 to Amos et al. (“Amos”).
Regarding claim 13, Amos teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Thomas, Childress, Chandna, and Joi:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: based on a selection from the client device, filter the set of impact factors according to an emotional characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.” As explained above, the combination of Thomas, Childress, Chandna, and Joi teaches elements that read on the claimed “based on a selection from the client device, filter the set of impact factors (see, e.g., “Sort by” element in FIG. 2 of Thomas, and “Filters” element in FIG. 3 of Thomas). Amos teaches, in para. [0018], “each attribute set is also categorized into one of a plurality of predefined business attributes. In the present embodiment, there are two business attributes, which are "functional" attributes and ‘emotional’ attributes. Thus, each of the attributes is categorized as either functional or emotional.” The categorizing of business attributes as emotional in Amos reads on the claimed “filter” “according to an emotional characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.”
“Provide, for display on the client device, a plurality of interactive impact-factor indicators corresponding to the filtered set of impact factors.” As explained above, see FIGS. 2 and 3 of Thomas for elements that read on the claimed “display” “a plurality of interactive impact-factor indicators corresponding to the filtered set” (see, e.g., “Sort by” element in FIG. 2 of Thomas, and “Filters” element in FIG. 3 of Thomas).
Amos teaches survey reporting similar to the claimed invention and to the combination of Thomas, Childress, Chandna, and Joi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the survey data processing of the combination of Thomas, Childress, Chandna, and Joi, to include differentiating between emotional business attributes and other attributes, as in Amos, to accommodate for client business priorities, as taught by Amos (see para. [0018]).

Response to Arguments
	On pp. 12-19 of the Amendment/Response, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 101. Each of the applicant’s arguments is addressed in the paragraphs below, in the order they arguments appear in the Amendment/Response.
	The applicant argues, on pp. 13-17 of the Amendment/Response, with respect to Step 2A, Prong One and Step 2A, Prong Two of the eligibility analysis: (1) “The claims are not directed to an abstract idea” (see Amendment/Response, p. 13); (2) “The pending independent claims are directed to a technological improvement similar to the improvement found patent eligible in Core Wireless Licensing v. LG Electronics, Inc.” (see id., p. 14); (3) “Consistent with the Updated Eligibility Guidelines and the holding in Core Wireless, the claims in the present case are not directed to an abstract idea, because the claims integrate the allegedly recited judicial exception into a practical application by achieving a technological solution to a technological problem specific to computer networks” (see id., p. 15); (4) “Specifically, under the principles of Core Wireless, the pending claims recite an improved user interface by providing “consolidated summaries, sorted impact-factor indicators, and available actions [to] eliminate excess navigation through user interfaces” (see id., p. 15); (5) “the pending claims do not merely cover ‘commercial interactions’ and ‘managing personal behavior.’ Rather” “the pending independent claims are patent eligible because they recite improved user interfaces for entities to view and manage actions associated with impact factors extracted on unstructured response data to electronic surveys” (see id., p. 15); (6) “Additionally, the claims are not directed to an abstract idea, but include concrete limitations that improve computing systems that analyze unstructured response data to electronic surveys” (see id., p. 15); (7) “Similar to the examples provided in the Updated Eligibility Guidelines, the claims of the present case do not recite mental processes because the limitations cannot be practically performed in the human mind” (see id., p. 17). The examiner finds the arguments listed above unpersuasive. Regarding arguments (1), (2), (4), and (5) from above, the claims of the present application are not directed to a technological improvement similar to the improvement in Core. In Core, an improved user interface was deemed an improvement in computer-functionality. (See MPEP 2106.05(a).) The claims of the present application, on the other hand, recite no such improved user interface or other improvement in computer-functionality. The claims of the present application recite a series of steps that may lead to an improvement in determined metrics. The claims of the present application recite a generic, conventional display for displaying the determined metrics, but the display itself is not improved in any way. Further, the claims make no mention of there being consolidated summaries or actions to eliminate excess navigation, as alleged. As such, the rationale for eligibility in Core is not applicable to the claims of the present application. Regarding arguments (3) and (6) from above, the claims of the present application seek to determine potentially useful or improved metrics. This is not a technological solution to a technological problem specific to computer networks. Nor is this an improvement to computing systems. Rather, the claims represent a proposed solution to a problem of inaccurate metrics, wherein the solution happens to be executed on a generic computer system operating in a conventional manner. Regarding argument (7) from above, the examiner sees no reason that a person cannot perform calculations involving scores, or rank things based on their scores, in the person’s mind. There is nothing inherently technological about the data, metrics, rankings, and the like, in the claims of the present application. Nor is there any indication in the claims of the present application of the data, metrics, rankings, and the like being so complex that consideration of them would be impractical. Rather, the data, metrics, rankings, and the like seem like any other types of mathematical data one could generate, determine, etc. by mental calculations. For at least these reasons, the claim rejection under 35 USC 101 is being maintained.
	The applicant argues, on pp. 17-19 of the Amendment/Response, with respect to Step 2B of the eligibility analysis, that the claims of the present application are like the eligible claims from CosmoKey, and should be eligible because the claims utilize a specific technique that departs from earlier approaches to solve a specific computer problem. The applicant cites para. [0024] of the specification in support. The examiner finds the arguments unpersuasive. Based on the applicant’s summary of CosmoKey, it appears that the case directly involved computer security (specific verification methods), and improving computer security. CosmoKey does not appear to involve business methods. The claims of the present application, however, are business method claims. Further, it is unclear where in the claims of the present application there is a recitation of how computer security is allegedly improved by the claimed process. The claims make no mention of computer security, data privacy, anonymity, or the like. For at least this reason, the claim rejection under 35 USC 101 is being maintained.
	On pp. 19-24 of the Amendment/Response, the applicant argues for reconsideration and withdrawal of the claims rejections under 35 USC 103. More specifically, the applicant argues: (A) Thomas fails to teach the claimed “identify, from unstructured responses to an electronic survey question, indicators referenced within the unstructured responses of a set of impact factors corresponding to an entity associated with the electronic survey question, the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity” (see Amendment/Response, p. 20); (B) “Determining whether comments are prescriptive or non-prescriptive, as in Thomas, is not the same as the above-cited limitations” (see id., p. 21); (C) the cited prior art references also fail to teach the claimed “generate a set of impact-factor scores for the set of impact factors corresponding to the entity, the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity, an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target” (see id., pp. 21 and 22); and (D) the cited prior art references also fail to teach the claimed “determine impact-factor rankings for the set of impact factors based on the set of impact-factor scores and a relative performance of the entity indicating performance of the entity relative to at least one other entity for the set of impact factors.” And, “while FIG. 2 of Thomas illustrates various elements and values, Thomas fails to provide any details regarding the elements and values related to ‘a relative performance of [an] entity’” (see id., p. 22). The examiner finds the arguments above unpersuasive. Regarding arguments (A), (B), and (C) from above, Thomas is not limited to determining whether comments are prescriptive or non-prescriptive. That is but one exemplary application of Thomas. The GUIs of Thomas (see FIGS. 2 and 3) show that Thomas includes additional functionality. Although the text in Thomas is, in certain places, limited, in describing the GUIs, Childress and Chandna provide detailed explanations for analogous features. The combination of Thomas with Childress and Chandna teaches the claim limitations. Regarding argument (D) from above, Joi teaches limitations that do not appear to be explicitly taught by Thomas, and thus, the combination of Thomas and Joi teaches the limitations. Detailed explanations of the combinations of references used in the claim rejections under 35 USC 103 is provided in the 35 USC 103 section above. The detailed explanations show that where Thomas appears to be deficient, one or more teaching references is provided to remedy the deficiency in a manner consistent with establishing a prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624